Citation Nr: 1236495	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  07-25 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease.

2. Entitlement to service connection for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 2004 to July 2006.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in November 2006 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2007, a statement of the case was issued in June 2007, and a substantive appeal was timely received in August 2007.  

The Board notes that the issue pertaining to a gastrointestinal condition was previously characterized as entitlement to service connection for a gastrointestinal disorder.  The Court of Appeals for Veteran Claims has held (in the context of a claim for service connection for a psychiatric disorder) that a claim for service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the issue is recharacterized as entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease.

A review of the Virtual VA paperless claims processing system shows additional documents which are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In November 2009, the Board remanded the issues for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. A gastrointestinal disorder, to include gastroesophageal reflux disease is related to active duty service.

2. Allergic rhinitis is related to active duty service.  


CONCLUSIONS OF LAW

1. Resolving all doubt in the Veteran's favor, the criteria for service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2. Resolving all doubt in the Veteran's favor, the criteria for service connection for allergic rhinitis are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159.

In light of the favorable disposition, that is, granting service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease and allergic rhinitis, further discussion here of compliance with the VCAA is not necessary.

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 ; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Factual Summary

GERD

The Veteran's service treatment records show that on the medical history form at the time of the October 2003 enlistment examination the Veteran indicated that he did not have frequent indigestion or heartburn, and that he did not have stomach, liver, intestinal trouble, or an ulcer.  The objective October 2003 enlistment examination report included notations that the Veteran did not have problems with abdomen and viscera.  A June 2005 entry related a diagnosis of chronic reflux.  It was noted that the Veteran was taking Prevacid and Zantac.  Another June 2005 entry noted that the Veteran had a past medical history of gastroesophageal reflux disease, hoarseness, and coughing.  The assessment was gastroesophageal reflux disease.  A private upper gastrointestinal endoscopy report from Charette Health Center related an impression of a normal esophagus and stomach.  It was also noted that the Veteran had a normal duodenal bulb and second part of the duodenum.  An October 2005 treatment entry indicated that the Veteran had problems of esophageal reflux.  A December 2005 entry related that the Veteran had a history of gastroesophageal reflux disease.  A May 2006 treatment entry indicated that the Veteran had gastroesophageal reflux disease that was controlled with Zantac and Prevacid.  The assessment included esophageal reflux.  Another May 2006 treatment entry noted that the Veteran had problems including esophageal reflux.  On a medical history form at the time of the June 2006 separation examination, the Veteran indicated that he had frequent indigestion and heartburn.  The reviewing examiner noted that the Veteran had been diagnosed with gastroesophageal reflux disease that was treated.  A medical assessment form indicated that the Veteran had acid reflux that was resolved.  

A post-service September 2006 VA general medical examination report noted that the Veteran's claims file was not available.  The Veteran reported that when he was in military school in 2004, he began having heartburn.  He stated that he underwent an esophagogastroduodenoscopy (EGD) with unknown results.  He indicated that medication was provided to control his heartburn, but that he did not use the medication daily.  The Veteran reported that he did not have such disorder before he entered active service, that it occurred in active service, and that he had it after service.  As to diagnoses, the examiner indicated that no gastroesophageal reflux disease was found on the EGD, and that there was no functional impairment.  (It was noted that the Veteran brought a copy of such report dated in June 2005).  

On VA general medical examination in February 2010, the examiner noted that the Veteran's claims file was reviewed.  The Veteran reported that when he was in a military school in the Air Force, he was having some gastroesophageal pain and an esophageal gastroduodenal examination was performed at Portsmouth Naval Hospital in 2005, which determined that he had gastroesophageal reflux disease.  He stated that he did not know the results of the examination, but that the physician told him that his sinus condition worsened his gastroesophageal reflux disease.  It was noted that the Veteran did not have dysphagia for solids or liquids and that he had no pyrosis.  The Veteran reported that he had some epigastric burning pain one time every two weeks.  He stated that the pain would be an eight on a scale of one to ten.  The Veteran reported that he did not have substernal burning pain, and that his pain was mainly epigastric.  It was noted that he did not have hematemesis, melena, regurgitation, or vomiting, but that he did have heartburn.  

The examiner reported, after discussing the Veteran's service treatment records, that the findings while he was on active duty did not include a positive EGD examination for esophageal reflux or gastroesophageal reflux disease.  The examiner indicated that the findings on the day of the examination, pursuant to an upper gastrointestinal examination, did show minimal gastroesophageal reflux disease with no evidence of hiatal hernia or other problems with the gastroesophageal duodenal system.  The examiner commented that, therefore, it appeared that the problems with gastroesophageal reflux disease occurred after the Veteran left active duty.  The examiner further commented that the Veteran's gastroesophageal reflux disease was not diagnosed by an EGD while on active duty and was diagnosed after active duty (in an upper gastrointestinal series performed on the day of the examination) and that his service treatment records indicated that the Veteran did not have gastroesophageal reflux disease while on active duty.  The examiner stated that there was some indication that the Veteran had some problems with allergies during service, but that there was no evidence of continuity of care required, except occasionally for his allergic rhinitis/hay fever after leaving active duty.  The examiner remarked that, therefore, there was no indication that the Veteran's problems with allergic rhinitis/hay fever aggravated his gastroesophageal reflux disease.  The examiner was of the opinion that it was more likely than not that the Veteran's gastroesophageal reflux disease did not exist during active military service as noted by his EGD in the discussion above.  The examiner stated that pursuant to an upper gastrointestinal serious performed on the day of the examination, the Veteran had very minimal gastroesophageal reflux disease causing no particular problems.  

Expert opinions were obtained from the Veterans Health Administration (VHA) in August 2011 and in February 2012.  The examiner who provided the VHA opinion in August 2011 stated that the Veteran likely had a diagnosis of gastroesophageal reflux disease during service.  The physician explained that the according to the American Gastroenterological Association Medical Position Statement on the Management of Gastroesophageal Reflux Disease, gastroesophageal reflux disease develops when reflux of stomach contents causes troublesome symptoms, which the Veteran had during service.  The doctor further explained that a lack of endoscopic abnormalities in service does not exclude the diagnosis of gastroesophageal reflux disease as the Veteran did not have a follow-up 24 hour pH study measuring the actual acid reflux that would have provided a definitive diagnosis.  The VHA examiner concluded that it was likely that the Veteran had a diagnosis of gastroesophageal reflux disease during service but could not confirm that his current disorder was etiologically related to service as in the Veteran's case gastroesophageal reflux disease was temporally related to service but not necessarily etiologically related to service.  The examiner commented that a spontaneous occurrence of gastroesophageal reflux disease is more likely than one due to factors associated with service.  

The examiner who provided the VHA opinion in February 2012 noted that the Veteran had a number of complaints related to the gastrointestinal tract, which included hoarseness, cough, waterbrash, odynophagia, heart burn, chest pain, and dyspepsia.  He stated that it is likely (50 percent or greater probability) that the Veteran's constellation of symptoms is from gastroesophageal reflux disease with extraesophageal symptoms as the diagnosis was supported by his response to acid suppression medication (Prevacid, Aciphex, and Zantac).  The VHA noted that the Veteran's symptoms began during his period of active duty service and a normal EGD does not refute the diagnosis of gastroesophageal reflux disease as the vast majority of patients with gastroesophageal reflux disease have a normal appearing esophagus on EGD and irritation of the airway can be present with a normal EGD.  For these reasons the examiner was of the opinion that the Veteran has gastroesophageal reflux disease with extraesophageal symptoms which occurred during active duty service.  

Allergic Rhinitis

The Veteran's service treatment records show that on a medical history form at the time of the October 2003 enlistment examination, the Veteran checked that he did not have any of the following: asthma or any breathing problems related to exercise, weather, pollens, etc.; shortness of breath; bronchitis; wheezing or problems with wheezing; sinusitis; hay fever; or a chronic cough.  The reviewing examiner indicated that the Veteran denied having any allergies.  The objective October 2003 enlistment examination report included notations that the Veteran did not have problems with the following: nose; sinus; mouth and throat; lung and chest.

A September 2004 treatment entry noted that the Veteran complained of pink eye in the left eye for one day and pain in his right eye, as well as a sinus condition for six days.  The assessment included conjunctivitis and an upper respiratory infection.  A December 2004 treatment entry noted that the Veteran complained of a sore throat, ear pain, upper respiratory symptoms, headaches, and a cough for six days.  The assessment was a viral upper respiratory infection.  A subsequent December 2004 entry noted that the Veteran wanted to be placed on allergy medication due to persistent cough and cold symptoms.  The assessment was bronchitis.  Another December 2004 entry also noted an assessment of bronchitis.  A January 2005 treatment entry related an assessment of allergic rhinitis.  A subsequent January 2005 entry noted that the Veteran had upper respiratory symptoms for nine weeks.  The assessment was a chronic cough.  Entries in October 2005 and in May 2006 show that the Veteran had allergic rhinitis.  On a medical history form at the time of the June 2006 separation examination, the Veteran checked that he did not have asthma or any breathing problems related to exercise, weather, pollens, etc.; shortness of breath; bronchitis; wheezing or problems with wheezing; sinusitis; hay fever; and a chronic cough.  

A post-service September 2006 VA general medical examination report noted that the Veteran's claims file was not available.  The Veteran reported that he had allergic rhinitis that had its onset in 2004.  He stated that such disorder was diagnosed because of mildew.  The Veteran remarked that he had hay fever prior to entering the military.  There were notations that the Veteran reported that his allergic rhinitis did not occur before active service, that it was incurred during service, and that he had it after service.  The examiner indicated that the Veteran had seasonal rhinitis (most likely pre-existing military service based on the Veteran's report of having hay fever prior to military service), with no functional impairments.  

On VA general medical examination in February 2010, the examiner noted that the Veteran's claims file was reviewed.  The Veteran indicated that he was diagnosed with allergic rhinitis during service and that he had his last attack the previous December and that he lost his voice at that time.  As to the Veteran's allergic condition, he reported that he would have some drainage in the back of his throat and that he had sinus drainage all the time.  It was noted that he was taking no medication and that he had not required oxygen or respirators.  The Veteran indicated that he had daily sinus drainage in the back of his throat and that he did not have headaches.  The examiner noted that the Veteran's subjective complaints were congestion with drainage in the back of his throat that would sometimes interfere with breathing.  The Veteran reported that he recently had an abscess in the right sinus and that he had to take antibiotics.  He indicated that sometimes his sinus pain would be a seven or an eight on a scale of one to ten.  

The examiner reported that there was evidence that the Veteran had hay fever prior to his entering the military, even though he did not state that fact at the time he entered active service.  The examiner remarked that hay fever and allergic rhinitis could be interchangeable diagnoses made by two separate physicians.  The examiner stated that the Veteran had no evidence of allergic rhinitis, sinusitis, or any other respiratory problems at the present time.  The examiner stated that there was some indication that the Veteran had some problems with allergies during service, but that there was no evidence of continuity of care required, except occasionally for his allergic rhinitis/hay fever after leaving active duty.  The examiner indicated that in terms of allergic rhinitis, the Veteran reported that he had hay fever prior to his time in the military and only a few minimal problems during military service and only occasional problems at the present time.  The examiner remarked that the Veteran's allergic rhinitis/hay fever showed no specific continuity of care required and, therefore, it was not due to active duty military service or aggravated by active duty military service.  

A VHA opinion dated in May 2012 is associated with the record.  The VHA examiner, a physician who is the Chief of Allergy at the VA Medical Center in Milwaukee, Wisconsin, explained that allergic rhinitis is a medical diagnosis of hay fever and the terms can be used interchangeably.  The doctor explained that symptoms can be seasonal and allergy testing does not have to be done to confirm allergic rhinitis since many primary care providers will diagnose allergic rhinitis by history and symptoms, which include runny nose, nasal congestion, and post nasal drip.  The examiner noted that allergic rhinitis or hay fever symptoms were not listed upon entrance into service and the Veteran was treated for upper respiratory symptoms and allergic rhinitis on multiple occasions during service.  The examiner was of the opinion that if the Veteran did not have allergic rhinitis prior to service but then developed it during service, then it is as likely as not that any diagnosed allergic rhinitis is etiologically related to service.  The VHA examiner further stated that if the Veteran is still having symptoms of rhinitis then he still has allergic rhinitis.  

Analysis

The Veteran contends that he has a gastrointestinal disorder and allergic rhinitis that are related to service.  As discussed above, a review of the service treatment records does not show a gastrointestinal disorder or allergic rhinitis noted on enlistment examination in October 2003.  The evidence does not show that the Veteran had a gastrointestinal condition prior to service, however the Veteran on VA examination in September 2006 and in February 2010 indicated that he had hay fever prior to service.  As noted above, if defects are not noted when a veteran is examined and accepted for service, the presumptions of soundness may be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Nevertheless, even when a veteran provides a history of the pre-service existence of a condition at an entrance examination, the regulations provide that the reported history does not constitute a "notation" of the condition but must be considered together with all of the other evidence.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  While the Veteran on a VA examination reported having hay fever prior to service, the Veteran's reported history of hay fever is vague, is inconsistent with his self reported history on the enlistment examination in October 2003, and is similar to that of what is cautioned against by 38 C.F.R. § 3.304(b)(1) and Crowe.  In consideration of this evidence of record, the Board finds that the evidence does not clearly and unmistakably demonstrate that the Veteran's allergic rhinitis existed before acceptance and enrollment for active military service.  The evidentiary standard is an onerous one and the result must be undebatable.  Therefore, the presumption of soundness has not been rebutted and the Board finds that the Veteran is presumed to have been in sound condition when he entered active service for the claimed disability of allergic rhinitis.  Given that the Veteran is presumed to have been in sound condition, the salient question is whether the Veteran's current allergic rhinitis is related to the allergic rhinitis that he experienced during service.

As presented above, review of the record shows that there are medical opinions which are favorable and not favorable to the claims on appeal.  With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Considering the relative merits of the analytical findings and the details of the opinions, the Board places more weight on the favorable VHA opinions dated in August 2011, February 2012, and May 2012 than the unfavorable VA opinion in February 2010.  The VHA examiner in August 2011 concluded that it was likely that the Veteran had a diagnosis of gastroesophageal reflux disease during service and the VHA examiner in February 2012 was of the opinion that gastroesophageal reflux disease with extraesophageal symptoms occurred during service based on the rationale that the Veteran had symptoms of the disease during service and that the normal in-service EGD did no refute the diagnosis of gastroesophageal reflux disease.  

As discussed above, the Board has determined that the evidence does not clearly and unmistakably show that allergic rhinitis existed prior to service.  The VHA examiner in May 2012 concluded that if the Veteran's allergic rhinitis developed during service then it is as likely as not that any diagnosed allergic rhinitis is etiologically related to service based on the rationale that the Veteran was treated for upper respiratory symptoms and allergic rhinitis on multiple occasions during service.  The examiner also noted that symptoms can be seasonal and if the Veteran is still experiencing them then he continues to have allergic rhinitis.  The evidence throughout the appeal period shows that the Veteran continues to have allergic rhinitis as he continues to experience symptoms associated with allergic rhinitis.  The Board finds the VHA opinions to be highly probative as the examiners considered the nature of the gastrointestinal disorder and allergic rhinitis, the Veteran's history and relevant longitudinal complaints and proffered detailed opinions that are supported by a rationale and consistent with other evidence of record.  The Board rejects the unfavorable VA opinion in February 2010 as it is inconsistent with the evidence of record.  The VA examiner concluded that the gastroesophageal reflux disease was not related to service and based his opinion on the finding that service treatment records did not show gastroesophageal reflux disease when in fact there is an assessment of gastroesophageal reflux disease in June 2005.  The examiner's opinion that allergic rhinitis is not related to service also is based on an inadequate rationale.  The examiner concluded that that allergic rhinitis is not related to service based on a lack of continuity; however, service treatment records on multiple occasions show upper respiratory symptoms, seasonal rhinitis was documented on VA examination in September 2006, and the Veteran continued to complain of symptoms associated with allergic rhinitis on VA examination in February 2010.  

For the reasons explained above, the VA examiner's opinions regarding gastroesophageal reflux disease and allergic rhinitis are based on an inaccurate factual premise and have no probative value on the question of whether a gastrointestinal disorder and allergic rhinitis are related to service.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion based upon an inaccurate factual premise had no probative value.). 

Resolving reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence shows that a gastrointestinal disorder, to include gastroesophageal reflux disease and allergic rhinitis are etiologically related to service.  The claims, therefore, are granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease is granted.

Service connection for allergic rhinitis is granted.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


